DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Upon further consideration, the election of species requirement mailed September 22, 2020 is withdrawn. The full scope of the claims was searched and examined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of Chawla (US 2011/0144026) teaches a method of treating a patient suffering from low blood pressure with Angiotensin II (paragraph [0006]-[0008]).  The reference does not teach administering the Angiotensin II at an initial rate of about 20 ng/kg/min and titrating the rate down to a rate sufficient to achieve or maintain a mean arterial pressure of greater than or equal to about 65 mmHg. The reference also does not teach that the Angiotensin II is in the form of a salt.  Further, the reference does not provide any motivation to modify the administration protocol to include a titration down step or a reasonable expectation that the condition could be treated if a titration down step is employed. Thus, claims are both novel and unobvious over Chawla.  
The terminal disclaimers filed April 13, 2021, over  U.S. Patent Nos. 9,220,745, 10,028,995, and 10,493,124 are sufficient to avoid a non-statutory double patenting rejection over these patents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654